
	
		I
		112th CONGRESS
		1st Session
		H. R. 2736
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Burton of Indiana
			 (for himself and Mr. DeFazio)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To permit an individual to be treated by a health care
		  practitioner with any method of medical treatment such individual requests, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Medical Treatment
			 Act.
		2.DefinitionsIn this Act:
			(1)Advertising
			 claimThe term advertising claim means any
			 representation made or suggested by statement, word, design, device, sound, or
			 any combination thereof with respect to a medical treatment.
			(2)DangerThe
			 term danger means an adverse reaction to an unapproved drug or
			 medical device that, when used as directed—
				(A)causes serious
			 harm;
				(B)occurred as a
			 result of the medical treatment;
				(C)would not
			 otherwise have occurred; and
				(D)is more serious
			 than reactions experienced with routinely used medical treatments approved by
			 the Food and Drug Administration for the same medical condition or
			 conditions.
				(3)DeviceThe
			 term device has the meaning given such term in section 201(h) of
			 the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 321(h)).
			(4)DrugThe
			 term drug has the meaning given such term in section 201(g)(1) of
			 the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 321(g)(1)).
			(5)FoodThe
			 term food—
				(A)has the meaning
			 given such term in section 201(f) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 321(f)); and
				(B)includes a dietary
			 supplement as defined in section 201(ff) of such Act.
				(6)Health care
			 practitionerThe term health care practitioner means
			 a physician or other individual who is legally authorized to provide health
			 care services in the State in which the services are provided.
			(7)Interstate
			 commerceThe term interstate commerce means commerce
			 between any State or territory and any place outside thereof, and commerce
			 within the District of Columbia or within any other territory not organized
			 with a legislative body.
			(8)LabelThe
			 term label has the meaning given such term in section 201(k) of
			 the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 321(k)).
			(9)LabelingThe
			 term labeling has the meaning given such term in section 201(m) of
			 the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 321(m)).
			(10)Legal
			 representativeThe term legal representative means a
			 parent or an individual who qualifies as a legal guardian under applicable
			 State law.
			(11)Medical
			 deviceThe term medical device has the meaning given
			 the term device in section 201(h) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 321(h)).
			(12)Medical
			 treatmentThe term medical treatment means any food,
			 drug, device, or procedure that is used and intended as a cure, mitigation,
			 treatment, or prevention of disease or a health condition.
			(13)PatientThe
			 term patient means any individual who seeks medical treatment from
			 a health care practitioner for a disease or health condition.
			(14)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			(15)SellerThe
			 term seller means an individual or organization that receives
			 payment related to the medical treatment of a patient of a health practitioner,
			 except that this term does not apply to a health care practitioner who receives
			 payment from an individual or representative of such individual for the
			 administration of a medical treatment to such individual.
			(16)Unapproved drug
			 or medical deviceThe term unapproved drug or medical
			 device with respect to a drug or medical device, means a drug or medical
			 device that is not approved or authorized for manufacture, sale, and
			 distribution in interstate commerce under sections 505, 510, or 515 of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C 355, 360c, and 360(e)) or under section 351 of the
			 Public Health Service Act (42 U.S.C.
			 262).
			3.Access to medical
			 treatment
			(a)In
			 generalNotwithstanding any other provision of law, and except as
			 provided in subsection (b), an individual shall have the right to be treated by
			 a health care practitioner with any medical treatment (including a medical
			 treatment that is not approved, certified, or licensed by the Secretary) that
			 such individual desires, or that the legal representative of such individual
			 authorizes, if—
				(1)such practitioner
			 has personally examined such individual and agrees to provide treatment to such
			 individual;
				(2)the administration
			 of such treatment does not violate applicable licensing laws;
				(3)the health care
			 practitioner complies with the requirements of subsection (b); and
				(4)it is a medical treatment that has not been
			 approved, certified, or licensed by the Secretary, or is any medical treatment
			 that has been approved by the designated governmental agency for a member
			 country of the European Union or the European Free Trade Association, Canada,
			 Australia, New Zealand, or Japan but not otherwise approved, certified, or
			 licensed by the Secretary.
				(b)Medical
			 treatment requirements
				(1)In
			 generalA health care practitioner may provide the medical
			 treatment requested by an individual described in subsection (a) if—
					(A)there is no reason
			 for the practitioner to conclude that, based on generally accepted principles
			 and current information, the medical treatment requested, when used or provided
			 as directed, will cause danger to the patient;
					(B)in the case of an
			 individual whose treatment is the administration of a food, drug, or device
			 that has to be approved, certified, or licensed by the Secretary, but has not
			 been so approved, certified, or licensed—
						(i)such
			 individual has been informed in writing that such food, drug, or device has not
			 been approved, certified, or licensed by the Secretary for use as a medical
			 treatment of the medical condition of such individual; and
						(ii)prior to the
			 administration of such treatment, the practitioner has provided the patient a
			 written statement that includes the following provision: WARNING: This
			 food, drug, or device has not been declared to be safe and effective by the
			 Federal Government and any individual who uses such food, drug, or device does
			 so at his or her own risk.;
						(C)such individual
			 has been informed in writing of the nature of the medical treatment,
			 including—
						(i)the
			 contents and methods of such treatment;
						(ii)the
			 anticipated benefits of such treatment;
						(iii)any reasonably
			 foreseeable side effects that may result from such treatment;
						(iv)the
			 results of past application of such treatment by the health care practitioner
			 and others; and
						(v)any
			 other information necessary to fully meet the requirements for informed consent
			 of human subjects prescribed by regulations issued by the Food and Drug
			 Administration;
						(D)except as provided
			 in subsection (c), there have been no advertising claims made with respect to
			 the efficacy of the medical treatment by the practitioner, manufacturer, or
			 distributor;
					(E)the label or
			 labeling of any food, drug, or device that is a part of the requested medical
			 treatment is not false or misleading;
					(F)such
			 individual—
						(i)has
			 been provided with a written statement that such individual has been fully
			 informed with respect to the information described in subparagraphs (A) through
			 (D);
						(ii)desires such
			 treatment; and
						(iii)signs such
			 statement; and
						(G)the health care
			 practitioner provides the patient with a recommendation for the treatment
			 involved under circumstances that give the patient sufficient opportunity to
			 consider whether or not to use such treatment.
					(2)Burden of
			 proofIn any proceeding relating to the enforcement of paragraph
			 (1)(E) with respect to the label of a drug, device, or food used in medical
			 treatment covered under this subsection, the provisions of section 403B(c) of
			 the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 343–2(c)) shall apply with respect to establishing
			 the burden of proof that such label is false or misleading.
				(3)Rule of
			 constructionNothing in this section shall be construed to
			 require informed consent for the prescription of dietary supplements and foods
			 not requiring such informed consent prior to the date of the enactment of this
			 Act.
				(c)Claim
			 exceptions
				(1)Reporting by a
			 health care practitionerSubsection (b)(1)(D) shall not apply to
			 an accurate and truthful reporting by a health care practitioner of the results
			 of the practitioner’s administration of a medical treatment in recognized
			 journals, at seminars, conventions, or similar meetings, or to others, so long
			 as the reporting practitioner has no direct or indirect financial interest in
			 the reporting of the material and has received no financial benefits of any
			 kind from the manufacturer, distributor, or other seller for such reporting.
			 Such reporting may not be used by a manufacturer, distributor, or other seller
			 to advance the sale of such treatment.
				(2)Statements by a
			 practitioner to a patientSubsection (b)(1)(D) shall not apply to
			 any statement made by a health care practitioner directly to a patient or
			 prospective patient. A health care practitioner shall not be held liable for
			 any advertising claims made by others unless the practitioner is a party in the
			 dissemination of the information in such claims.
				(3)Dietary
			 supplements statementSubsection (b)(1)(D) shall not apply to
			 statements or claims permitted under sections 403B and 403(r)(6) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 343–2 and 343(r)(6)).
				4.Reporting of a
			 dangerous medical treatment
			(a)Health care
			 practitionerIf a health care practitioner, after administering a
			 medical treatment, discovers that the treatment itself was a danger to the
			 individual receiving such treatment, the practitioner shall—
				(1)immediately cease
			 the use of such treatment;
				(2)refrain from
			 recommending the use of any unapproved drug or medical device that was a part
			 of such treatment;
				(3)report to the
			 manufacturer and the Director of the Centers for Disease Control and
			 Prevention—
					(A)the nature of such
			 treatment;
					(B)the results of
			 such treatment;
					(C)the complete
			 protocol of such treatment; and
					(D)the source from
			 which such treatment or any part thereof was obtained; and
					(4)include as part of
			 the reporting under paragraph (3), an affidavit pursuant to section 1746 of
			 title 28, United States Code, confirming that all statements made in the report
			 under such paragraph are accurate.
				(b)SecretaryUpon
			 confirmation that a medical treatment has proven dangerous to individuals, the
			 Secretary shall properly disseminate information with respect to the danger of
			 the medical treatment and prohibit the further use of such treatment.
			5.Reporting of a
			 beneficial medical treatmentIf a health care practitioner, after
			 administering a medical treatment that is not an approved drug or medical
			 device for a life-threatening medical condition or conditions, discovers that
			 such medical treatment has, in the opinion of the health care practitioner,
			 positive effects on such condition or conditions that are significantly greater
			 than the positive effects that are expected from an approved medical treatment
			 for the same condition or conditions, the practitioner shall—
			(1)make a monthly
			 reporting to the National Center for Complementary and Alternative Medicine at
			 the National Institutes of Health of—
				(A)the nature of such
			 medical treatment (which is not a conventional medical treatment);
				(B)the general
			 results of such treatment administered in the month involved; and
				(C)the protocol of
			 such treatment; and
				(2)provide an
			 affidavit pursuant to section 1746 of title 28, United States Code, confirming
			 that all statements made in the monthly reporting under paragraph (1) are
			 accurate and truthful.
			6.Transportation
			 and production of food, drugs, devices, and other equipment
			(a)In
			 generalNotwithstanding any other provision of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 201 et seq.), an individual may—
				(1)introduce or
			 deliver into interstate commerce a food, drug, device, or any other equipment;
			 and
				(2)produce,
			 transport, receive and hold a food, drug, device, or any other
			 equipment,
				solely for
			 use in accordance with this Act if there have been no advertising claims by the
			 manufacturer, distributor, or seller of the food, drug, device, or equipment
			 involved.(b)Rule of
			 constructionNothing in this Act shall be construed to limit or
			 interfere with the authority of a health care practitioner to prescribe,
			 recommend, provide, or administer to a patient for any medical condition or
			 disease any unapproved drug or medical device that is lawful under the law of
			 the State or States in which the health care practitioner practices.
			7.Other laws not
			 affected by this ActNothing
			 in this Act shall be construed to—
			(1)apply to the
			 manufacturer, distribution, possession, or use of any drug that is a controlled
			 substance under the Controlled Substances
			 Act (21 U.S.C. 801 et seq.);
			(2)apply to
			 statements or claims permitted or authorized under sections 403 and 403B of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 343, 343–2); or
			(3)in any way
			 adversely affect the distribution or sale of dietary supplements (as defined in
			 section 201(ff) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 321(f))).
			8.PenaltyA health care practitioner who knowingly
			 violates any provision of this Act shall not be covered by the protections
			 under this Act and shall be subject to all other applicable laws and
			 regulations.
		
